 



Exhibit 10.6
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the
Effective Date, by and between FIRST ALBANY COMPANIES INC., a New York
corporation (“Company”) and LEE FENSTERSTOCK (“Executive”).
WITNESSETH:
          WHEREAS, Company desires to employ Executive as its Chairman and Chief
Executive Officer, and Executive desires to be employed in that position;
          NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Company and Executive hereby
agree as follows:
     1. Employment and Employment Period.
          (a) The Effective Date of this Agreement shall be the date of closing
of the Recapitalization Transaction that has been agreed to by Company and
MatlinPatterson Global Opportunities Partners II, L.P. and Affiliates
(“Recapitalization Transaction”).
          (b) Company agrees to employ Executive and Executive agrees to be
employed by Company, on the terms and conditions set forth in this Agreement,
for a period commencing on the Effective Date and continuing thereafter until
the third anniversary thereof, unless sooner terminated pursuant to Section 5
hereof (the “Employment Period”). The Employment Period shall automatically be
extended for one additional year upon the third anniversary of the Effective
Date without the necessity of any affirmative action by any party, unless either
party provides at least six (6) months’ advance written notice to the other
party that the Employment Period will not be extended. Following the termination
of Executive’s employment for any reason, he shall resign any and all
officerships and directorships he then holds with Company or any of its
Affiliates (as defined below).
     2. Title and Duties.
          (a) During the Employment Period, Executive shall serve as the
Chairman and Chief Executive Officer of Company. Executive shall have the
duties, responsibilities and authority commensurate with such position and such
other duties and responsibilities as may be reasonably assigned to Executive by
Company’s Board of Directors (“Board”) or that are otherwise set forth in
Company’s By-Laws. Within thirty (30) days of the Effective Date, the Board
shall appoint Executive as a member and Chairman of the Board and thereafter
shall nominate Executive for election as a member of the Board when his seat on
the Board is up for re-election. Executive shall report to the Board and shall
perform his assigned duties and responsibilities at the offices of Company in
New York City and other locations established by Company; provided, that,
Executive may be required to travel on Company business during the Employment
Period.
          (b) During the Employment Period, Executive shall devote substantially
all of his working time and attention during normal working hours to the
performance of his duties.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, nothing in this Agreement shall restrict
Executive from managing his personal investments, personal business affairs and
other personal matters, or serving on civic or charitable boards or committees,
if such activities do not interfere with the performance of his duties hereunder
or conflict with the Company’s interests.
     3. Compensation and Benefits. For the services rendered by Executive to
Company during the Employment Period, Company shall pay to Executive the
compensation and benefits set forth in this Section 3.
          (a) Base Salary. As compensation for services performed under and
during the Employment Period, Company shall pay to Executive, in regular
periodic installments as in effect immediately prior to the Effective Date, a
base salary (the “Base Salary”) at the rate of Three Hundred Fifty Thousand
Dollars ($350,000) per year. Executive’s Base Salary shall be reviewed by the
Board, and the compensation committee of the Board where appropriate, each year
and may be adjusted upward from time to time at the discretion of the Board or
the compensation committee of the Board.
          (b) Annual Cash Bonus. Executive shall participate in Company’s annual
bonus pool for each fiscal year of Company that begins during the Employment
Period; provided, that¸ Executive’s bonus with respect to the fiscal year that
begins prior to the first anniversary of the Effective Date shall be pro-rated
to correspond to the portion of such fiscal year that follows the first
anniversary of the Effective Date. Executive’s annual bonus will be paid under
terms and conditions developed by the Board after good faith consultation with
Executive.
          (c) Benefits. At all times during the Employment Period, Executive
shall be entitled to receive the employee benefits of Company on such basis as
is comparable to those provided to other senior executives of Company, subject
to the terms and conditions of the relevant benefits plans and policies.
Executive shall be entitled to vacation and paid holidays consistent with
Company’s practices as adopted from time to time.
     (d) Restricted Stock Units.
          (i) Company shall grant Restricted Stock Units (“RSUs”) to Executive
in accordance with the following schedule and subject to (A) the terms of the
First Albany Companies Inc. 2007 Incentive Compensation Plan and the applicable
award agreement (“Incentive Compensation Plan”) and (B) the conditions noted
below:

- 2 -



--------------------------------------------------------------------------------



 



          Grant Dates   Vesting Dates   Settlement Dates
Upon closing of the Recapitalization Transaction: 1,000,000 shares
 
10% upon closing of Recapitalization Transaction
 
All shares settle on third anniversary of closing
 
 
30% on first anniversary of closing
   
 
 
30% on second anniversary of closing
   
 
 
30% on third anniversary of closing
   
 
       
June 30, 2008: 250,000 shares
  One-third on June 30, 2009   All shares settle on June 30, 2011
 
  One-third on June 30, 2010    
 
  One-third on June 30, 2011    
 
       
January 1, 2009, Based Upon Achieving Performance Targets:
  One-third on January 1, 2010   All shares settle on January 1, 2012
250,000 shares
  One-third on January 1, 2011    
 
  One-third on January 1, 2012    
 
       
June 9, 2009: 250,000 shares
  One-third on June 30, 2010   All shares settle on June 30, 2012
 
  One-third on June 30, 2011    
 
  One-third on June 30, 2012    
 
       
January 1, 2010, Based Upon Achieving Performance Targets:
  One-third on January 1, 2011   All shares settle on January 1, 2013
250,000 shares
  One-third on January 1, 2012    
 
  One-third on January 1, 2013    

          (ii) Performance Targets to which reference is made in Subsection
(d)(i) of this Section 3 shall be determined by the Board in good faith
consultation with Executive.
          (iii) No RSUs shall be granted to Executive following the termination
of his employment for any reason; provided, that, RSUs may be granted on the day
of termination as provided in Section 5(d)(iii) of this Agreement.
          (iv) RSUs that have been granted to Executive during the Employment
Period but have not vested prior to the termination of Executive’s employment
shall upon such termination be automatically forfeited and shall never vest,
except to the extent that RSUs granted prior to or upon the termination of
Executive’s employment shall vest in

- 3 -



--------------------------------------------------------------------------------



 



accordance with the provisions of Subsection (a), (c), (d), (f), or (g) of
Section 5 of this Agreement.
          (v) All vested RSUs shall be payable in shares of common stock upon
the earliest of (A) the third anniversary of the date of grant of such RSUs,
(B) the six-month anniversary of the date of the termination of Executive’s
employment, (C) the date of Executive’s death, or (D) the date of Executive’s
disability (within the meaning of Section 5(g) of this Agreement), reduced by
any amount required for withholding of taxes. All RSUs shall be structured and
paid in a manner that complies with the requirements of Section 409A of the
Internal Revenue Code (“Section 409A”).
     4. Expenses. Subject to the reasonable policies and procedures of Company,
Executive shall be entitled to be fully reimbursed for all reasonable expenses
incurred by him in the performance of his duties hereunder, and Company will
reimburse Executive from time to time for all such reasonable expenses upon
presentation of a written itemized account thereof together with such vouchers,
receipts and other evidence of such expenses to the extent applicable as Company
may reasonably deem to be necessary.
     5. Termination and Termination of Benefits. Executive’s employment with
Company shall terminate under the following circumstances:
          (a) Expiration of Employment Period Without Continued Employment of
Executive by Company. Executive’s employment shall terminate as of the last day
of the Employment Period. In such event, and subject to the other provisions of
this Section 5, Executive shall be entitled to the following payments and
benefits and Company shall have no further obligations to Executive under this
Agreement:
          (i) Executive shall be entitled to receive any accrued but unpaid Base
Salary through the last day of the Employment Period, and any accrued benefits
payable to Executive in accordance with Company’s benefits policies or the
provisions of any benefit plan in which he is then a participant to the extent
provided therein;
          (ii) Company shall pay Executive a pro-rated bonus for the fiscal year
in which termination occurs, to be paid at the time such bonus would have been
paid if Executive remained employed, and shall also pay Executive any other
bonus with respect to any other fiscal year that had been earned at the time of
the termination of Executive’s employment, but not yet paid; and
          (iii) RSUs granted to Executive prior to the termination of his
employment shall continue to vest in accordance with the provisions of the
Incentive Compensation Plan and the schedule set forth in Section 3(d) of this
Agreement, on condition that Executive agrees to remain a member of the Board in
good standing and to meet all obligations of a Board member.
          (b) Termination By Executive Without Good Reason. Executive may resign
from Company at any time upon sixty (60) days’ prior written notice to the
Board. In the event of resignation by Executive under this Subsection (b), the
Board may elect to waive the period of notice, or any portion thereof and
thereby accelerate the date of termination. In the

- 4 -



--------------------------------------------------------------------------------



 



event of termination by Executive of his employment under this Subsection (b),
Executive shall be entitled to the following payments and benefits and Company
shall have no further obligations to Executive under this Agreement:
          (i) Executive shall be entitled to receive any accrued but unpaid Base
Salary through the effective date of such termination as soon as practicable
following the date of termination and any accrued benefits payable to Executive
in accordance with Company’s benefits policies or the provisions of any benefit
plan in which he is then a participant to the extent provided therein; and
          (ii) Company shall pay Executive any bonus with respect to any
concluded fiscal year that had been earned at the time of the termination of
Executive’s employment, but not yet paid.
          (c) Termination by Company Without Cause. Executive’s employment under
this Agreement may be terminated by Company without Cause (as defined in Section
5(e) of this Agreement) upon a vote of the majority of the members of the Board
(excluding Executive) and sixty (60) days’ prior written notice to Executive. In
the event of such termination, Executive shall be entitled to the following
payments and benefits and Company shall have no further obligations to Executive
under this Agreement:
          (i) Company shall continue to pay to Executive his Base Salary until
the date which is twelve (12) months following the termination of his employment
under this Section 5(c) (the “Severance Period’’). Company shall also pay
Executive a pro-rated bonus for the fiscal year in which the Severance Period
ends, to be paid at the time such bonus would have been paid if Executive
remained employed; and Company shall pay Executive any other bonus with respect
to any other fiscal year that had been earned at the time of the termination of
Executive’s employment, but not yet paid;
          (ii) Company shall maintain in full force and effect, for the
continued benefit of Executive for the Severance Period, the medical,
hospitalization and dental insurance plans and programs in which Executive was
participating immediately prior to the date of termination at the level in
effect and upon substantially the same terms and conditions (including, if
applicable, contributions required by Executive for such benefits) as existed
immediately prior to the date of termination; provided, that, if Executive
cannot continue to participate in Company’s plans and programs providing such
benefits, Company shall arrange to provide Executive with the economic
equivalent of such benefits which he otherwise would have been entitled to
receive under such plans and programs (“Continued Benefits”). Such Continued
Benefits shall terminate on the date or dates Executive receives substantially
similar coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer; provided,
that, the determination of coverage and benefits shall be made on a plan by plan
and benefit by benefit basis and Company’s obligation under this Section 5(c)
shall continue with respect to any plan or benefit that is not substantially
similar to those in effect when Executive’s employment terminated. At the end of
the Severance Period, Executive shall have the right to elect continuation
coverage under COBRA to the extent still eligible under applicable law;

- 5 -



--------------------------------------------------------------------------------



 



          (iii) Subject to Subsection (c)(iv) of this Section 5, Executive shall
be paid or provided any accrued benefits payable to Executive in accordance with
Company’s benefits policies or the provisions of any benefit plan in which he is
then a participant to the extent provided therein; and
          (iv) RSUs granted to Executive prior to the termination of his
employment shall continue to vest under the Incentive Compensation Plan in
accordance with the schedule set forth in Section 3(d) of this Agreement, on
condition that Executive executes a settlement agreement and release in such
form as may be requested by Company which includes, without limitation, a
restrictive covenant substantially as set forth in Section 8(a) of this
Agreement, in accordance with and for a term not to exceed eighteen (18) months
as provided by the Incentive Compensation Plan.
          (d) Termination by Executive for Good Reason. Executive may terminate
his employment hereunder for Good Reason by giving written notice to the Board
within thirty (30) days after the occurrence of any one of the events specified
in Subsection (d)(i) of this Section 5, without his prior written consent,
specifying that such termination shall occur thirty (30) days after such notice
has been given to the Board, provided, however, that such notice shall not be
effective to cause termination under this Subsection (d) if the specified event
is cured by Company within thirty (30) days of such written notice thereof.
          (i) Only the following shall constitute “Good Reason” for such
termination:
          (A) Failure by Company to perform fully the terms of this Agreement,
or any plan or agreement referenced in this Agreement, other than an immaterial
and inadvertent failure not occurring in bad faith and remedied by Company
promptly (but not later than five (5) days) after receiving notice thereof from
Executive;
          (B) Any reduction in Executive’s Base Salary or failure to pay any
bonuses or other material amounts due under this Agreement in accordance
herewith;
          (C) The assignment to Executive of any duties inconsistent in any
material respect with his position or with his authority, duties or
responsibilities as Chairman and Chief Executive Officer, or any other action by
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose any immaterial and inadvertent
action not taken in bad faith and remedied by Company promptly (but not later
than ten (10) days after receiving notice from Executive);
          (D) Any change in the place of Executive’s principal place of
employment to a location outside New York City;
          (E) Any failure by Company to obtain an assumption and agreement to
perform this Agreement by a successor to Company; or

- 6 -



--------------------------------------------------------------------------------



 



          (F) A Change of Control occurs and Executive does not continue
thereafter as the most senior executive officer of the business of the Company
as conducted immediately prior to the Change of Control. For purposes of this
Section 5, “Change of Control” shall mean a transaction or event as a result of
which MatlinPatterson Global Opportunities Partners II, L.P. (and/or one or more
of its affiliates) shall no longer have the right to elect all the members of
the Board.
          (ii) In the event of termination by Executive for Good Reason for any
of the reasons set forth in Subsections (d)(i)(A) through (E) of this Section 5,
Executive shall be entitled to the following payments and benefits, and Company
shall have no further obligations under this Agreement:
          (A) Executive shall be entitled to receive any accrued but unpaid Base
Salary through the effective date of such termination as soon as practicable
following the date of termination and any accrued benefits payable to Executive
in accordance with Company’s benefits policies or the provisions of any benefit
plan in which he is then a participant to the extent provided therein;
          (B) Company shall pay Executive a pro-rated bonus for the fiscal year
in which termination occurs, to be paid at the time such bonus would have been
paid if Executive remained employed, and shall also pay Executive any other
bonus with respect to any other fiscal year that had been earned at the time of
the termination of Executive’s employment, but not yet paid; and
          (C) Executive shall receive the benefits set forth in Section 5(c)(iv)
of this Agreement.
          (iii) In the event of termination by Executive for Good Reason for the
reason set forth in Subsection (d)(i)(F) of this Section 5, Executive shall be
entitled to the termination benefits set forth in Subsection (d)(ii)(A) and
(B) of this Section 5. In addition: (A) all RSUs granted to Executive prior to
the termination of his employment shall immediately vest upon termination; and
(B) RSUs specified in the schedule set forth in Section 3(d) of this Agreement
that have not yet been granted to Executive, including without limitation all
shares the grant of which is otherwise contingent on achieving Performance
Targets, shall be granted to Executive on the date of his termination and shall
immediately vest upon such date. Benefits pursuant to this Subsection (d)(iii)
shall be structured and paid in a manner that complies with the requirements of
Section 409A, including any requirement that payment be delayed by six
(6) months following termination of employment in order to comply with
Section 409A.
          (e) Termination by Company for Cause. Executive’s employment hereunder
may be terminated by Company for Cause, subject to the following conditions:
          (i) Only the following shall constitute Cause for termination:
          (A) Executive’s conviction of, or plea of guilty or “no contest” to,
any felony;

- 7 -



--------------------------------------------------------------------------------



 



          (B) Executive’s conviction of, or plea of guilty or “no contest” to, a
violation of criminal law involving Company and its business;
          (C) Executive’s commission of an act of fraud or theft, or material
dishonesty in connection with his performance of duties to Company; or
          (D) Executive’s willful refusal or gross neglect by Executive to
perform the duties reasonably assigned to him and consistent with his position
with Company or otherwise to comply with the material terms of this Agreement,
which refusal or gross neglect continues for more than fifteen (15) days after
Executive receives written notice thereof from Company providing reasonable
detail of the asserted refusal or gross neglect (and which is not due to a
physical or mental impairment).
          (ii) In no event shall Executive’s employment be considered to have
been terminated for Cause unless and until Executive receives a copy of a
resolution adopted by the Board finding that, in the good faith opinion of the
Board, Executive is guilty of acts or omissions constituting Cause, which
resolution has been duly adopted by an affirmative vote of a majority of the
Board, excluding Executive and any individual alleged to have participated in
the acts constituting Cause. Any such vote shall be taken at a meeting of the
Board called and held for such purpose, after reasonable written notice is
provided to Executive setting forth in reasonable detail the facts and
circumstances claimed to provide a basis of termination for Cause and Executive
is given an opportunity, together with counsel, to be heard before the Board.
          (iii) In the event Executive is terminated for Cause, Executive shall
be entitled only to the payments and benefits described in Subsection (b) of
this Section 5, and Company shall have no further obligations to Executive under
this Agreement.
          (f) Death. Executive’s employment shall terminate upon his death. In
such event, Executive shall be entitled only to the following payments and
benefits:
          (i) Executive shall be entitled to receive any accrued but unpaid Base
Salary through the effective date of such termination as soon as practicable
following the date of termination and any accrued benefits payable to Executive
in accordance with Company’s benefits policies or the provisions of any benefit
plan in which he is then a participant to the extent provided therein;
          (ii) Company shall pay Executive a pro-rated bonus for the fiscal year
in which termination occurs, to be paid at the time such bonus would have been
paid if Executive remained employed, and shall also pay Executive any other
bonus with respect to any other fiscal year that had been earned at the time of
the termination of Executive’s employment, but not yet paid; and
          (iii) RSUs granted to Executive prior to the termination of his
employment shall vest upon such termination in accordance with the provisions of
the Incentive Compensation Plan.

- 8 -



--------------------------------------------------------------------------------



 



          (g) Disability. In the event that Executive becomes disabled, as
determined under Company’s long-term disability income plan, and receives income
replacement benefits under such plan or another accident and health plan
covering employees of Company for a period of not less than three (3) months,
or, in the absence of such plan or plans, by reason of Executive’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, Executive’s employment shall be deemed terminated by reason of
disability; provided, that, in no event shall Executive be terminated by reason
of disability unless Executive receives written notice from Company, at least
fifteen (15) days in advance of such termination, stating its intention to
terminate Executive by reason of disability. In the event of termination by
reason of disability, Executive shall be entitled only to the payments and
benefits described in Subsection (f) of this Section 5.
     6. Tax Indemnity.
          Anything in this Agreement to the contrary notwithstanding, in the
event it is determined that any payment or distribution by Company to Executive
or for his benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”) would be
subject to an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) (or any successor provision) (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount that, after payment by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax, imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment. Such Gross-Up Payment shall be made to Executive
within thirty (30) days following the date of determination that a Gross-Up
Payment is required to be paid to Executive in accordance with the remaining
terms of this Section 6(b). Subject to the provisions of this Section 6(b), all
determinations required to be made under this Section 6, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by Company’s principal independent accounting firm at the time such
determination is made (the “Accounting Firm”). Executive agrees to promptly
furnish information requested by the Accounting Firm in connection with such
determinations. The Accounting Firm shall provide detailed supporting
calculations both to Company and Executive within thirty (30) days following the
date an event occurs that could give rise to an excise tax on a Payment, or such
earlier time as is requested by Company. Any determination by the Accounting
Firm shall be binding upon Company and Executive except as provided elsewhere in
this Section 6. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that a Gross-Up Payment which will not
have been made by Company should have been made (the “Underpayment”), consistent
with the calculations required to be made hereunder. In the event that Company
exhausts its remedies pursuant to this Section 6 and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment, together with any penalties and interest related to such
Underpayment, if any, shall be made promptly by Company to Executive or for his
benefit. Executive shall notify Company in writing of any claim by the

- 9 -



--------------------------------------------------------------------------------



 



Internal Revenue Service that, if successful, would require the payment by
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable after Executive knows of such claim and shall apprise Company of the
nature of the claim and the date on which the claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which Executive gives such notice to
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:
          (i) give Company any information reasonably requested by Company
relating to such claim,
          (ii) take such action in connection with contesting the claim as
Company reasonably requests in writing from time to tune, including, without
limitation, accepting legal representation with regard to the claim by an
attorney selected by Company, and acceptable to Executive,
          (iii) cooperate with Company (at no cost to Executive) in good faith
in order effectively to contest the claim, and
          (iv) permit Company to participate in any proceedings relating the
claim;
provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payments of costs and expenses. Without limitation of the foregoing provisions
of this Section 6, Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Company determines;
provided, further, however, that (A) if Company directs Executive to pay such
claim and sue for a refund, Company shall advance the amount of such payment to
Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such
advance; and (B) any request by Company that Executive extend the statute of
limitations relating to payment of taxes for his taxable year with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, Company’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority. If, after the receipt by Executive of an amount advanced by Company
pursuant to this Section 6, Executive becomes entitled to receive any refund
with respect to such claim, Executive shall (subject to Company’s complying with
the requirements of this Section 6) promptly pay to Company the amount of such
refund (together with any interest paid or credited

- 10 -



--------------------------------------------------------------------------------



 



thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by Company pursuant to this Section 6, a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
     7. Confidential Information; Removal of Documents; Certain Post-Employment
Undertakings.
          (a) Except (i) as required in order to perform his obligations under
this Agreement, (ii) as may otherwise be required by law or any legal process,
or (iii) as is necessary in connection with any adversarial proceeding against
Company (in which case Executive shall use his reasonable best efforts in
cooperating with Company in obtaining a protective order against disclosure by a
court of competent jurisdiction), Executive shall not, without the express prior
written consent of Company, disclose or divulge to any other person or entity,
or use or modify for use, directly or indirectly, in any way, for any person or
entity any of Company’s or an Affiliate’s (as defined below) Confidential
Information at any time during or after Executive’s employment. For purposes of
this Agreement, “Confidential Information” shall mean any valuable,
competitively sensitive or proprietary data and information related to business
carried on by Company or any Affiliate (the “Business”), including, without
limitation, Trade Secrets (as defined below), that are not generally known by or
readily available to Company’s or any Affiliate’s competitors. “Trade Secrets”
shall mean information or data of Company or any Affiliate in connection with
the Business, including, but not limited to, technical or non-technical data,
financial information, programs, devices, methods, techniques, drawings,
processes, financial plans, product plans, or lists of actual or potential
customers or suppliers, that: (A) derive economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from their disclosure or
use; and (B) are the subject of efforts that are reasonable under the
circumstances to maintain their secrecy. “Affiliate” shall mean an entity in
control of, controlled by or under common control with Company.
          (b) All records, files, drawings, documents, models, equipment, and
the like containing Confidential Information or needed in the Business over
which Executive has control shall not be removed from Company’s premises without
its written consent, unless such removal is in the furtherance of the Business
or is in connection with Executive’s carrying out his duties under this
Agreement and, if so removed, shall be returned to Company promptly after
termination of Executive’s employment hereunder, or otherwise promptly after
removal if such removal occurs following termination of employment. Company
shall be the owner of all Trade Secrets and other products relating to the
Business developed by Executive alone or in conjunction with others as part of
his employment with Company.
          (c) In the scope of Executive’s employment with Company, Executive may
be requested, alone or with others, to create, invent, enhance, and modify items
which are or could be deemed to be Confidential Information. Executive
acknowledges and agrees that all such information is intended to be, and will
remain, the sole and exclusive property of Company. If

- 11 -



--------------------------------------------------------------------------------



 



Executive’s employment with Company terminates for any reason, he shall promptly
and fully disclose all such property to Company, shall provide Company with any
information that it may reasonably request about such property and shall execute
such agreements, assignments or other instruments as may be reasonably requested
by Company to reflect such ownership by Company and shall fully cooperate with
Company to protect the business relationships of Company and to insure that
there will be no unreasonable interference or disruption of such business
relationships.
     8. Restrictive Covenants.
          (a) Executive covenants that, during the Employment Period, he will
not, without the prior written consent of Company, participate in the ownership,
management, operation or control of a Competitor or be employed by or perform
services for a Competitor in a position substantially similar to Executive’s
position with Company; provided, however, that Executive may own, solely as a
passive investment, securities of any entity traded on any national securities
exchange if Executive is not a controlling person of (nor owns individually or
as a member of a group, 5% or more of) such entity. For purposes of this
Section 8, “Competitor” means any broker-dealer or financial advisory firm whose
principal place of business is in the United States.
          (b) Executive covenants that in the event his employment by the
Company shall terminate for any reason, then during a period of twelve
(12) months after the date of such termination, Executive shall not, directly or
indirectly, solicit for employment or hire anyone who was an employee of Company
within the period of 180 days prior to such termination.
     9. Remedy.
          (a) Executive acknowledges that: (i) as a result of Executive’s
employment by Company, Executive will obtain Confidential Information; (ii) the
Confidential Information has been developed and created by Company at
substantial expense and the Confidential Information constitutes valuable
proprietary assets and Company will suffer substantial damage and irreparable
harm which will be difficult to compute if during the term of employment and
thereafter, Executive should divulge such Confidential Information in violation
of the provisions of this Agreement; (iii) the nature of Company’s business is
such that it could be conducted anywhere in the world and that it is not limited
to a geographic scope or region, (iv) Company will suffer substantial damage
which will be difficult to compute if Executive should compete with Company or
solicit or interfere with Company’s employees, customers or clients in violation
of this Agreement; (v) the provisions of this Agreement are reasonable and
necessary for the protection of Company’s business; (vi) Executive will not be
unreasonably precluded from earning a living following his termination of
employment if the provisions of Sections 7 and 8 of this Agreement are fully
enforced; and (vii) Company would not have entered into this Agreement unless
Executive agreed to be bound by the terms of Sections 7 and 8 of this Agreement.
          (b) Should Executive engage in or perform any of the acts prohibited
by Section 7 or Section 8 hereof, it is agreed that Company shall be entitled to
full injunctive relief, to be issued by any competent court of equity, enjoining
and restraining Executive and each and

- 12 -



--------------------------------------------------------------------------------



 



every other person, firm, organization, association, or corporation concerned
therein, from the continuance of such volatile acts.
     10. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of Company, its successors and any person, firm, corporation or other
entity that succeeds to all or substantially all of the business, assets or
property of Company. This Agreement may be assigned, in whole but not in part,
by Company to any successor to the Company or its business or any subsidiary or
Affiliate of Company, provided, that, such assignment does not relieve Company
of its obligations under this Agreement if the assignee fails to perform.
Executive may not assign any rights or delegate any duties in or under this
Agreement.
     11. Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any prior or
subsequent breach thereof.
     12. Amendment or Modification. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Executive and a duly authorized officer of
Company (other than Executive) acting on behalf of the Board.
     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to choice or
conflict of law principles.
     14. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
     15. Notices. Any notices required or permitted to be given hereunder shall
be sufficient if in writing, and if delivered by hand, by courier, by facsimile,
or sent by certified mail, return receipt requested, prepaid, to the address set
forth below or such other address as either party may from time to time
designate in writing to the other and shall be deemed given as of the date of
the delivery if delivered by hand or by courier, if mailed, four (4) days after
the date of mailing.

     
If to Executive:
  Lee Fensterstock
 
  445 Lafayette Street 
 
  New York, NY 10003

- 13 -



--------------------------------------------------------------------------------



 



     
If to Company:
  First Albany Companies Inc.
 
  677 Broadway 
 
  Albany, NY 12207
 
  Attention: Patricia Craig
 
   
 
  With a copy to:
 
   
 
  Dewey Ballantine LLP
 
  1301 Avenue of the Americas 
 
  New York, NY 10019
 
  Attention: Christopher P. Peterson

     16. Entire Agreement and Binding Effect. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, permitted assigns, and legal
representatives.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and in pleading or providing any provision of this
Agreement it shall not be necessary to produce more than one of such
counterparts.
     18. Headings. The Section headings appearing in this Agreement are for
reference purposes only and shall not be considered a part of this Agreement or
in any way modify, amend or affect its provisions.
     19. Indemnification. Company will, to the maximum extent permitted under
applicable law and Company’s By-Laws and consistent therewith, indemnify and
hold Executive harmless against expenses and other amounts actually and
reasonably incurred in connection with any proceeding arising by reason of
Executive’s employment by Company. In addition, Company shall cover Executive
under directors’ and officers’ liability insurance both during and, while
potential liability exists, after the term of employment in the same amount and
to the same extent as Company covers its other directors and officers.
     20. Drafting. The parties hereto acknowledge and agree that this Agreement
has been drafted jointly by Company and Executive and each has had ample
opportunity to review and understand its provisions and seek competent legal
advice.
     21. Dispute Resolution. Except as provided in Section 9 of this Agreement,
all disputes arising out of, or related to, this Agreement, or the breach
thereof, shall be settled by binding arbitration in the City of New York, New
York, in accordance with the applicable rules then in effect of the American
Arbitration Association, and the arbitrator’s decision shall be binding and
final, and judgment upon the award rendered may be entered in any court having
jurisdiction thereof.

- 14 -



--------------------------------------------------------------------------------



 



     22. Survival. The respective obligations of, and benefits offered to
Executive and Company as provided in this Agreement shall survive the
termination of this Agreement to carry out their intended purpose.
     23. Compliance with Section 409A. Notwithstanding any provision of this
Agreement to the contrary, no payment or benefit shall be paid at any time or in
any manner that would result in the imposition of additional tax pursuant to
Section 409A of the Code. The parties agree that any such payment or benefit
will be restructured in order to comply with the requirements of Section 409A on
a basis that preserves to the maximum extent possible the economic rights of
Executive hereunder.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the 21st day of September, 2007.

            FIRST ALBANY COMPANIES INC.
      /s/ Peter McNierney       By: Peter McNierney      Title:   President and
Chief Executive Officer        EXECUTIVE:
      /s/ Lee Fensterstock       LEE FENSTERSTOCK           

- 15 -